DOCUMENTS UNDERCase
                 SEAL3:18-cr-00483-SI Document                    60 Filed 05/10/19
                                                                         TOTAL       Page
                                                                               TIME (m ins): 1 of
                                                                                               011minute
M AGISTRATE JUDGE               DEPUTY CLERK                                      REPORTER/FTR
M INUTE ORDER                  Ada Means                                          11:30-11:31
MAGISTRATE JUDGE                DATE                                              NEW CASE          CASE NUMBER
Joseph C. Spero                         May 10, 2019                                              CR18-0483 SI
                                                    APPEARANCES
DEFENDANT                                AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.      RET.
Jose Sotomayor                                     N         P       Christopher Cannon                 APPT.
U.S. ATTORNEY                            INTERPRETER                             FIN. AFFT            COUNSEL APPT'D
Sloan Heffron for Ross Weingarten        Not required                            SUBMITTED

PROBATION OFFICER          PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR           PARTIAL PAYMENT
                                                                     APPT'D COUNSEL             OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                           TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT              BOND HEARING            IA REV PROB. or          OTHER
                                                         01 min                   or S/R
       DETENTION HRG             ID / REMOV HRG           CHANGE PLEA             PROB. REVOC.             ATTY APPT
                                                                                                           HEARING
                                                   INITIAL APPEARANCE
        ADVISED                ADVISED                   NAME AS CHARGED            TRUE NAME:
        OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                       RELEASE
      RELEASED          ISSUED                     AMT OF SECURITY          SPECIAL NOTES             PASSPORT
      ON O/R            APPEARANCE BOND            $                                                  SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL               DETAINED            RELEASED      DETENTION HEARING           REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
     CONSENT                   NOT GUILTY                 GUILTY                   GUILTY TO COUNTS:
     ENTERED
     PRESENTENCE               CHANGE OF PLEA             PLEA AGREEMENT           OTHER:
     REPORT ORDERED                                       FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                  STATUS RE:
5/17/19 (Prev. Set)              HEARING                   HEARING               CONSENT                TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY           CHANGE OF              67$786
                                 AFFIDAVIT                 HEARING               PLEA
11:00 a.m.                                                 BBBBBBBBBBBBB
BEFORE HON.                      DETENTION                 $55$,*1MENT            MOTIONS               JUDGMENT &
                                 HEARING                                                                SENTENCING
SI
       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /            PRETRIAL               PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL               CONFERENCE             HEARING
                                 3161                      HEARING
                                               ADDITIONAL PROCEEDINGS
Defendant's pretrial release is revoked and remanded to the custody of USMS.
CC: JCS & SI

                                                                                      DOCUMENT NUMBER:
